             Case 14-31600-lkg       Doc 68                Filed 10/15/18                               Page 1 of 1




                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS


IN RE:                                                 )                 In Proceedings
                                                       )                 under Chapter 13
RYAN A MARKUS                                          )
TAMMY L MARKUS,                                        )
                                                       )                 BK 14-31600
         Debtors.                                      )


                                             ORDER

         The Trustee having filed and served a Notice of Final Cure Payment (Doc.# 62)

pursuant to Bankruptcy Rule 3002.1(f) on Lakeview Loan Servicing, LLC (claim holder),

the holder of a claim on the debtors’ principal residence; the claim holder having failed to

file the statement required by Bankruptcy Rule 3002.1(g) or any further response within

the time allowed; the Court FINDS and ORDERS that the debtors have paid in full the

amount required to cure any default on the claim and that, as of the date of the last

payment due under the plan, the debtors are otherwise current on all payments consistent

with § 1322(b)(5) of the Bankruptcy Code.

         IT IS FURTHER ORDERED that the Court’s findings set forth above may have

preclusive effect should the claim holder seek to present the omitted information,

required by subdivision (g) of Rule 3002.1, as evidence in any contested matter or

adversary proceeding in this case.

         Counsel for the moving party shall serve a copy of this Order by mail to all

interested parties who were not served electronically.


ENTERED: October 15, 2018
                                                         /s/ Laura K. Grandy
                                      _____________________________________________________________________________________________________________

                                       UNITED STATES BANKRUPTCY JUDGE/6
